DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims 3, 12 and 16 limitation of “a cutout in overlapping relation” is unclear, as it is unknown exactly which element the respective cutouts should have an overlapping relationship with.  Please review/revise/clarify.
The term "booklet fashion" in claims 10 and 15 is a relative term which renders the claim indefinite.  The term "booklet fashion" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claims 10 and 15 recites the limitation "the thickness".  There is insufficient antecedent basis for this limitation in the claims.
Claims 11, 13-14 and 17-18 are rejected as depending from rejected independent claims 10 and 15.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2002/0069619 to Abasolo et al. (“Abasolo”).
	Regarding claim 1, Abasolo anticipates an insert (e.g. shipping container 22, as shown in fig. 3 and discussed at para. 27) for an envelope (e.g. the mailing envelope discussed at para. 25), said insert (22) consisting essentially of: i) a blank (e.g. sheet of cardboard forming shipping container 22, as shown in fig. 3 and discussed at para. 27) of corrugated board (e.g. corrugated cardboard discussed at para. 27 and shown in fig. 3) having a first half (e.g. base section 33, in the folded configuration shown in fig. 3, forming a bottom half of the overall book-like structure) and a second half (e.g. top panel 35, as shown in fig. 3, forming a top half of the overall book-like structure) for folding over (e.g. the closing of shipping container 22, as discussed at para. 27) said first half (33); ii) at least one (e.g. 33) of said halves (33 and 35) having a cutout (e.g. recess 42, as shown in fig. 3) to receive (fig. 3 and para. 27) a good (e.g. cell culture device 24) to be shipped (written abstract).
	Regarding claim 6, Abasolo anticipates an insert (e.g. shipping container 22, as shown in fig. 3 and discussed at para. 27) for a mailer (e.g. the mailing envelope discussed at para. 25), said insert (22) consisting essentially of: i) a blank (e.g. sheet of cardboard forming shipping container 22, as shown in fig. 3 and discussed at para. 27) of corrugated board (e.g. corrugated cardboard discussed at para. 27 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-5 and 7-18 are rejected under 35 U.S.C. 103 as being unpatentable over Abasolo.
Regarding claim 2, Abasolo discloses an insert as set forth in claim 1, but does not disclose wherein each of said first half (33) and said second half (35) has a width of 8.75 inches and a length of 6.75 inches.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant matter, the particular chosen dimensions of the base section 33 and top panel 35 will determine the size of culture device 24 that can be accommodated therein.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the base section 33 and top panel 35 with such dimensions, in order to provide the benefit of enabling the overall mailer 20 assembly to carry a desired size of culture device 24.
Regarding claim 3, Abasolo discloses an insert as set forth in claim 1, but the embodiment shown in fig. 3 does not disclose wherein each of said first half (33) and said second half (35) has a cutout (42) in overlapping relation.
However, paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses (42) as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 bears a recess 42 structure in similar fashion to that of base section 33, in order to provide the benefit of enabling the overall mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
Regarding claim 4, Abasolo discloses an insert as set forth in claim 1 wherein said first half (33) has a cutout (42) and said second half (35) is smooth (fig. 3).
However, the embodiment shown in fig. 3 does not disclose “a plurality” of such cutouts (42).
As indicated supra, Abasolo paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that base section 33 bears two or more 
Regarding claim 5, Abasolo’s fig. 3 embodiment discloses an insert as set forth in claim 1 but does not disclose wherein said first half (33) has a plurality of cutouts (42) and said second half (35) has a plurality of cutouts (42).
However, as indicated supra, paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses (42) as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 and base section 33 each bear at least two instances of the recess 42 structure, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
Regarding claim 7, Abasolo discloses an insert as set forth in claim 6, but does not disclose wherein each of said halves (33 and 35) has a width of 8.75 inches and a length of 6.75 inches.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant matter, the particular chosen dimensions of the base section 33 and top panel 35 will determine the size of culture device 24 that can be accommodated therein.
	For the reasons set forth in the rejection of claim 2, supra, it would have been obvious to provide the base section 33 and top panel 35 with such dimensions.
Regarding claim 8, Abasolo discloses an insert as set forth in claim 6 wherein one (33) of said halves (33 and 35) has a cutout (42) having a good (24) therein (fig. 3 and para. 27) and the other (35) of said halves (33 and 35) is smooth (fig. 3).
However, the embodiment shown in fig. 3 does not disclose “a plurality” of such cutouts (42).

Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that base section 33 bears two or more instances of recess 42, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
	Regarding claim 9, Abasolo discloses an insert as set forth in claim 6 but does not disclose wherein each of said halves (33 and 35) has a plurality of cutouts (42).
As indicated supra, Abasolo paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 and base section 33 each bear at least two instances of a recess 42 structure, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
	Regarding claim 10, Abasolo discloses an insert (e.g. shipping container 22, as shown in fig. 3 and discussed at para. 27) for an envelope (e.g. the mailing envelope discussed at para. 25) having a pocket (note that an envelope is generally recognized as a “pocket” structure), said insert (22) comprising: i) a blank (e.g. sheet of cardboard forming shipping container 22, as shown in fig. 3 and discussed at para. 27) of corrugated board (e.g. corrugated cardboard discussed at para. 27 and shown in fig. 3) having a first half (e.g. base section 33, in the folded configuration shown in fig. 3, forming a bottom half of the overall book-like structure) and a second half (e.g. top panel 35, as shown in fig. 3, forming a top half of the overall book-like structure) for folding over (e.g. the closing of shipping container 22, as discussed at para. 27) said first half (33) in booklet fashion (fig. 3) for insertion into (para. 25) the pocket (aforementioned pocket structure of the mailing envelope) of the envelope 
Abasolo does not disclose the thickness of the envelope (aforementioned mailing envelope) with said blank (aforementioned single sheet of cardboard forming shipping container 22) in said pocket (aforementioned pocket structure of the mailing envelope) being less than 1/4 inch.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant matter, the particular chosen thickness dimension of the assembly will determine which mail sorting machines will be able to handle and sort the assembly.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the assembly such that complete with the mailing envelope of paragraph 25, it has an overall thickness of less than 1/4 inch, so as to enable it to be handled and sorted by an optimally large number of postal service and/or courier machines. 
	Regarding claim 11, Abasolo discloses an insert as set forth in claim 10, but does not disclose wherein each of said first half (33) and said second half (35) has a width of 8.75 inches and a length of 6.75 inches.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant matter, the particular chosen 
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the base section 33 and top panel 35 with such dimensions, in order to provide the benefit of enabling the mailer 20 to carry a desired size of culture device 24.
	Regarding claim 12, Abasolo’s fig. 3 embodiment discloses an insert as set forth in claim 10, but does not disclose wherein each of said first half (33) and said second half (35) has a cutout (42) in overlapping relation.
However, paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses (42) as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 bears a recess 42 structure in similar fashion to that of base section 33, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
	Regarding claim 13, Abasolo discloses an insert as set forth in claim 10 wherein said first half (33) has a cutout (42) and said second half (35) is smooth (fig. 3).
However, the embodiment shown in fig. 3 does not disclose “a plurality” of such cutouts (42).
As indicated supra, Abasolo paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that base section 33 bears two or more instances of recess 42, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.

However, as indicated supra, paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses (42) as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 and base section 33 each bear at least two instances of the recess 42 structure, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
	Regarding claim 15, Abasolo discloses in combination, i) a mailer (e.g. the mailing envelope discussed at para. 25) having a pocket (note that an envelope is generally recognized as a “pocket” structure); and ii) an insert (e.g. shipping container 22, as shown in fig. 3 and discussed at para. 27) inserted into (para. 25) said pocket (aforementioned pocket structure of the mailing envelope), said insert (22) comprising a blank (e.g. sheet of cardboard forming shipping container 22, as shown in fig. 3 and discussed at para. 27) of corrugated board (e.g. corrugated cardboard discussed at para. 27 and shown in fig. 3) having a first half (e.g. base section 33, in the folded configuration shown in fig. 3, forming a bottom half of the overall book-like structure) and a second half (e.g. top panel 35, as shown in fig. 3, forming a top half of the overall book-like structure) folded over (e.g. when shipping container 22 is closed, as discussed at para. 27) said first half (33) in 371 7654vIbooklet fashion (fig. 3); iii) at least one (e.g. 33) of said halves (33 and 35) having a cutout (e.g. recess 42, as shown in fig. 3) receiving (fig. 3 and para. 27) a good (e.g. cell culture device 24) to be shipped (written abstract) in (para. 25) said mailer (aforementioned mailing envelope), to form a flexible (per para. 25 the aforementioned mailing envelope may be made of paper material; note that such a construction would render at least some 
Abasolo does not disclose the thickness of said mailer (aforementioned mailing envelope) with said insert (22) in said pocket (aforementioned pocket structure of the mailing envelope) being less than 1/4 inch.
However, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In the instant matter, the particular chosen thickness dimension of the assembly will determine which mail sorting machines will be able to handle and sort the assembly.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the assembly such that complete with the mailing envelope of paragraph 25, it has an overall thickness of less than 1/4 inch, so as to enable it to be handled and sorted by an optimally large number of postal service and/or courier machines.
	Regarding claim 16, Abasolo’s fig. 3 embodiment discloses the combination as set forth in claim 15, but does not disclose wherein each of said first half (33) and said second half (35) of said insert (22) has a cutout (42) in overlapping relation.
However, paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses (42) as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 bears a recess 42 structure in similar fashion to that of base section 33, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.

However, the embodiment shown in fig. 3 does not disclose “a plurality” of such cutouts (42).
As indicated supra, Abasolo paragraph 26 provides that the mailer according to the invention may be provided with two or more recesses as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that base section 33 bears two or more instances of recess 42, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
	Regarding claim 18, Abasolo’s fig. 3 embodiment discloses the combination as set forth in claim 15, but does not disclose wherein said first half (33) of said insert (22) has a plurality of cutouts (42) receiving goods (24) to be shipped (written abstract) in (para. 24) said mailer (aforementioned mailing envelope) and said second half (35) of said insert (22) has a plurality of cutouts (42) receiving the goods (24).
However, as indicated supra, paragraph 26 provides that the mailer (22) according to the invention may be provided with two or more recesses (42) as desired.
Accordingly, it would have been obvious to a person of ordinary skill in the art at the time of the invention to form the shipping container 22 in such a fashion that top panel 35 and base section 33 each bear at least two instances of the recess 42 structure, in order to provide the benefit of enabling the mailer 20 to hold more than one cell culture device 24, as indicated in paragraph 26.
Response to Arguments
	In response to Applicants’ argument that Abasolo does not anticipate the structure recited in amended claim 1 (Arguments/Remarks pg. 5), the Office respectfully asserts that as indicated supra, Abasolo teaches an insert assembly in the form of shipping container 22.  This shipping container 22 consists essentially of a blank of corrugated board as shown in fig. 3 and discussed at paragraph 27, having a first half in the form of base section 33, in the folded configuration shown in fig. 3, forming a bottom half of the overall book-like structure.  Shipping container 22 also has a second half in the form of top panel 35, as shown in figure 3, forming a top half of the overall book-like structure.  This top panel 35 is configured to fold over the base section 33 to arrive at a closed configuration as shown in figure 3 and discussed at paragraph 27.  Additionally, Examiner notes that pursuant to MPEP 2111.03, the phrase “consisting essentially of” is interpreted in a manner similar to “comprising”, but simply limiting the scope to the specified materials and those that do not materially affect the basic and novel characteristics of the claimed invention.
	In response to Applicants’ argument that a rejection of amended claim 3 as being anticipated by Abasolo is not warranted pursuant to the provisions of 35 USC 102 (Arguments/Remarks pg. 5), the Office respectfully encourages Applicants to see the treatment of claim 3, supra, in which the claim is rejected under 35 USC 103.
	In response to Applicants’ argument that a rejection of amended claim 5 as being anticipated by Abasolo is not warranted pursuant to the provisions of 35 USC 102 (Arguments/Remarks pg. 6), the Office respectfully encourages Applicants to see the treatment of claim 5, supra, in which the claim is rejected under 35 USC 103.
	In response to Applicants’ argument that Abasolo does not anticipate the structure recited in claim 6 as required by the provisions of 35 USC 102 (Arguments/Remarks pg. 6), the Office respectfully encourages Applicants to see the discussion with regard to claim 1, set forth supra.

	In response to Applicants’ argument that there is no disclosure that the shipping container 22 when placed in a mailing envelope as set forth in paragraph 34 forms a flexible package as Applicants’ newly presented claim 10 calls for (Arguments/Remarks pg. 6), the Office respectfully encourages Applicants to see the treatment of claim 10, set forth supra.
	In response to Applicants’ argument that Abasolo does not disclose the newly presented claim 15 limitations of “a mailer having a pocket” and “an insert inserted into said pocket… the thickness of said mailer with said insert in said pocket being less than ¼ inch to form a flexible package” (Arguments/Remarks pg. 7), the Office respectfully encourages Applicants to see the treatment of claim 15, set forth supra.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN V LEWIS whose telephone number is (571)270-5052.  The examiner can normally be reached on M-F 7:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel J. Troy can be reached on (571) 270-3742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUSTIN V LEWIS/Primary Examiner, Art Unit 3637